Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 1 of 12 Page ID #:2108


                                                                         JS-6
    1
    2
    3
    4
    5
    6
    7
    8                              UNITED STATES DISTRICT COURT
    9                             CENTRAL DISTRICT OF CALIFORNIA
   10
        KAYLE FLORES,                                   CASE NO. SA CV 20-00897-DOC-(JDEx)
   11
   12                Plaintiff,
   13                                                   FINDINGS OF FACT AND
              vs.                                       CONCLUSIONS OF LAW
   14
   15 LIFE INSURANCE COMPANY OF
   16 NORTH AMERICA, a Pennsylvania
        corporation; and DOES 1 to 10, inclusive,
   17
   18                Defendant.

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    1
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 2 of 12 Page ID #:2109




    1
        I.       INTRODUCTION
    2
                 A bench trial on this matter was held on June 1, 2021.
    3
                 This action arises out of a dispute regarding Defendant Life Insurance Company of
    4
        North America’s (“LINA”) decision to deny Plaintiff Kayle Flores’ (“Plaintiff” or “Ms.
    5
        Flores”) claim for disability benefits. Ms. Flores, a registered nurse, suffers from
    6
        Cushing’s Disease, a disorder that has the potential to cause debilitating symptoms
    7
        including muscle pain, joint pain, headaches, vertigo, fatigue, lightheadedness, insomnia,
    8
        brain fog and memory loss. Plaintiff argues that LINA wrongfully denied her claim for
    9
        short term disability (“STD”) benefits, and improperly failed to open and approve a claim
   10
        for long term disability (“LTD”) benefits because her Cushing’s Disease and
   11
        accompanying symptoms made it impossible for her to perform the material duties of her
   12
        job as a nurse. LINA contends that Plaintiff’s medical records contemporaneous to the date
   13
        she left work provide no explanation for why Plaintiff could not work in her job and that
   14
        Plaintiff should not receive LTD benefits since she failed to comply with the Policy’s
   15
        proof of loss and cooperation provisions.
   16
                 The Court issues the following findings of fact and conclusions of law pursuant to
   17
        Federal Rule of Civil Procedure 52. To the extent that any findings of fact are included in
   18
        the Conclusions of Law section, they shall be deemed findings of fact, and to the extent
   19
        that any conclusions of law are included in the Findings of Fact section, they shall be
   20
        deemed conclusions of law.
   21
        II.      FINDINGS OF FACT
   22
              A. Ms. Flores’ Employment and Her Enrollment in the Plan.
   23
        1.     Ms. Flores began working for St. Joseph Hospital (“St. Joseph”) on April 30, 2012.
   24
               Administrative Record (“AR”) 42. At the time she became disabled, she was
   25
               employed as a registered nurse. Id.
   26
        2.     As a registered nurse, she was responsible for providing collaborative and
   27
               comprehensive care based on patient and/or family needs. AR 604-05, 941. This
   28
                                                       2
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 3 of 12 Page ID #:2110




    1       included patient assessment, treatment and care and medication administration. Id.
    2       Her position required organizational and critical thinking skills, as well as the ability
    3       to be quick on one’s feet. Id. Her job was also physically demanding. Id. LINA
    4       labeled her occupation as a medium level occupation pursuant to the Dictionary of
    5       Occupational Titles. AR 623.
    6 3.    Ms. Flores enrolled in St. Joseph’s employee welfare benefits plan (the “Plan”),
    7       which included coverage for short-term disability and long-term disability benefits.
    8       AR 28-29. LINA administered STD and LTD benefits provided to Plan participants,
    9       including Ms. Flores, by issuing STD policy no. VDT-0980119 (the “STD Policy”)
   10       and LTD policy no. FLK-980231 (the “LTD Policy”) (collectively, “the Policies”) to
   11       St. Joseph. AR 1035-1061; 1066-1186.
   12 4.    The STD Policy states, in pertinent part, that an employee is “Disabled” if solely
   13       because of injury or sickness, he or she is (1) unable to perform the material duties of
   14       his or her “Regular Job”; and (2) unable to earn 80% or more of his or her indexed
   15       earnings from working in his or her “Regular Job.” AR 1043.
   16 5.    In evaluating the employee’s “Regular Job” under the STD Policy, LINA considers
   17       the duties of the job as it is normally performed for the employer. AR 1059.
   18 6.    The LTD Policy states, in pertinent part, that an employee is “Disabled” if solely
   19       because of injury or sickness, he or she is (1) unable to perform the material duties of
   20       his or her “Regular Occupation”; and (2) unable to earn 80% or more of his or her
   21       indexed earnings from working in his or her “Regular Occupation.” AR 1135. After
   22       disability benefits have been payable for 24 months, an employee is considered
   23       “Disabled” if, solely due to injury or sickness, he or she is (1) unable to perform the
   24       material duties of any occupation for which he or she is, or may reasonably become,
   25       qualified based on education, training or experience; and (2) unable to earn 60% or
   26       more of his or her indexed earnings. Id.
   27 7.    In evaluating the employee’s “Regular Occupation” under the LTD Policy, LINA
   28
                                                       3
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 4 of 12 Page ID #:2111




    1        will consider the duties of the occupation as it is normally performed in the general
    2        labor market in the national economy. AR 1177.
    3 8.     The LTD Policy contains a “Successive Periods of Disability” provision that states,
    4        in pertinent part:
    5          A separate period of Disability will be considered continuous: if it results
               from the same or related causes as a prior Disability for which benefits
    6          were payable; and if, after receiving Disability Benefits, the Employee
               returns to work in his or her Regular Occupation for less than 6
    7          consecutive months[.] . . . For any separate period of disability which is
               not considered continuous, the Employee must satisfy a new Elimination
    8          Period. AR 1166.
    9 9.     The LTD Policy contains an elimination period of 180 days, after which benefits
   10        become payable. AR 1136. The maximum benefit period for Ms. Flores’ claim under
   11        the LTD Policy is to age 65. AR 1137.
   12      B. In 2017, Ms. Flores Withdrew Her Claim for LTD Benefits.
   13 10. Ms. Flores first stopped working on January 23, 2017. AR 1215. At that time, she
   14     had not yet been diagnosed with Cushing’s Disease, but was experiencing symptoms
   15     of the disease that interfered with her ability to work. AR 258-59, 1208.
   16 11. She remained out of work through August 6, 2017. AR 1199-1200; PLTF 91-94. She
   17     was cleared by her doctor to return to work on August 7, 2017, and she did return to
   18     work at St. Joseph on that date. Id.
   19 12. For the next several months, she continued to experience symptoms, including
   20     significant fatigue, headaches and vertigo. AR 256, 262, 258-59. Ultimately, her
   21        efforts to return to work failed and she went back out of work on January 28, 2018,
   22        less than six months from the August 7, 2017 date that she initially returned to work.
   23        AR 41, 1200.
   24 13. In late July 2017, after she had been out of work for nearly six months following her
   25     January 23, 2017 initial disability onset date, Ms. Flores received a call from LINA
   26        inquiring whether she intended to open up an LTD claim at that time. AR 1208.
   27        Plaintiff informed LINA that she would not be pursuing a LTD claim because she
   28
                                                     4
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 5 of 12 Page ID #:2112




    1        intended to return to work. Id. LINA, therefore, closed Plaintiff’s claim on July 21,
    2        2017. AR 1204.
    3      C. One Year Later, Ms. Flores Submitted a Claim for STD Benefits.
    4 14. On January 28, 2018, Plaintiff again stopped working. AR 113. Six months later, on
    5        July 30, 2018, Plaintiff submitted a claim for STD benefits. Id.
    6 15. LINA then conducted an investigation to evaluate whether Plaintiff satisfied the STD
    7        Policy’s definition of Disability.
    8 16. In light of the STD Policy’s definition of Disability, LINA evaluated whether
    9        Plaintiff was experiencing a functional impairment, which precluded her from
   10        performing the material duties required of a registered nurse as that job is normally
   11        performed for her employer. See AR 1043 (stating definition of Disability); AR 1059
   12        (setting forth “Regular Job” provision of Policy).
   13 17. As part of its investigation, LINA gathered medical records from Plaintiff’s treating
   14        primary care physician, Dr. David Daoud, and her treating neurosurgeon, Dr. Robert
   15        Louis. AR 556, 562.
   16      D. Ms. Flores’ Inability to Work in Her Own Occupation.
   17 18. In support of her STD claim and at LINA’s request, Ms. Flores submitted a Medical
   18        Request Form (“MRF”) from her primary care physician, Ronald N. Daoud, M.D.,
   19        dated September 13, 2018, in which he reported Ms. Flores’ primary diagnosis as
   20        Cushing’s Disease and listed her restrictions as being unable to sit or stand due to
   21        fatigue and headache. AR 165. He also noted that, even with accommodations, Ms.
   22        Flores could not return to work. Id.
   23 19. As a result of her disease, Ms. Flores suffers from a variety of symptoms, including
   24        severe fatigue, muscle pain, headaches, confusion, vertigo, lightheadedness,
   25        depression, anxiety, tachycardia, insomnia, brain fog, difficulty focusing and memory
   26        loss. AR 198, 258-59.
   27 20. At a medical appointment on September 25, 2018, Dr. Daoud noted that Ms. Flores
   28
                                                     5
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 6 of 12 Page ID #:2113




    1       continued to suffer from severe symptoms, including jaw cramping, insomnia,
    2       excessive fatigue, headaches and inability to lose weight. AR 303. She was unable to
    3       carry out her own activities of daily living and spent most of the day in bed
    4       secondary to the muscle fatigue and pain. Id. His assessments of Ms. Flores included
    5       Cushing’s Disease, insomnia, generalized anxiety disorder, major depressive order,
    6       fatigue, obesity, restless leg syndrome, attention deficit disorder and constipation. Id.
    7 21. Ms. Flores also submitted a MRF from her neurosurgeon, Robert G. Louis, M.D.,
    8       dated October 4, 2018, in which he reported that, even with accommodations, Ms.
    9       Flores was unable to work because she was recovering from a craniotomy. AR 181.
   10 22. On October 15, 2018, Dr. Daoud responded to a letter sent to him by Andrea
   11       Dorman, LINA’s nurse case manager, regarding Ms. Flores’ level of function. AR
   12       252-53. In his response, Dr. Daoud stated that (1) Ms. Flores’ restrictions were that
   13       she could not sit or stand for more than 15 minutes at a time and she could not
   14       concentrate, and (2) the clinical findings included a pituitary tumor. Id. He also stated
   15       that Ms. Flores experienced excessive fatigue and inability to concentrate and that
   16       she might need another surgery. Id. He reported that Ms. Flores’ diagnostic testing
   17       had revealed Cushing’s Disease and that her anticipated return-to-work date was
   18       January 15, 2019. Id.
   19     E. LINA’s 2018 Denial of Ms. Flores’ STD Claim and Appeal.
   20 23. On October 23, 2018, LINA denied Ms. Flores’ STD claim, concluding that the
   21       medical information on file did not support her disability. AR 590-93. After a paper
   22       review by its in-house nurse clinicians (Nurse Andrea Dorman and Nurse Christine
   23       Fletcher), LINA concluded that it was not able to support functional impairment,
   24       based on the information it had received. Id.
   25 24. In its October 23, 2018 denial letter, LINA explained that despite reviewing Dr.
   26       Daoud’s and Dr. Louis’s office appointment notes, these records did not establish
   27       that Plaintiff met the STD Policy’s definition of Disability. AR 590-92.
   28
                                                     6
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 7 of 12 Page ID #:2114




    1 25. On October 26, 2018, Ms. Flores notified LINA that she intended to appeal the
    2        decision. AR 596. She also submitted updated medical records from Dr. Daoud in
    3        support of her appeal.
    4 26. In considering her appeal, LINA referred her file to another in-house nurse case
    5        manager, Rima Aivazian. AR 618-21. Nurse Aivazian concluded, without having
    6        examined or spoken to Ms. Flores, that the medical information did not support
    7        functional impairment continuously from her initial disability date to the present. AR
    8        620.
    9 27. Based upon the nurse’s review and Plaintiff’s medical records, on August 19, 2019,
   10        LINA upheld its decision on appeal. AR 717-19.
   11      F. LINA Evaluation for Eligibility for LTD Benefits.
   12 28. After Plaintiff left work in January 2018, she did not submit a separate LTD claim to
   13        LINA.
   14 29. Though LINA offered to evaluate whether Plaintiff was entitled to LTD benefits,
   15        Plaintiff declined to allow LINA to consider her claim. Declaration of Cindy Rucker
   16        (Dkt. 45-1) (“Rucker Decl.”), Exs. 1 and 2.
   17 30. As a result, LINA did not render a decision on whether Plaintiff was entitled to
   18        benefits under the LTD policy.
   19
   20 III.    CONCLUSIONS OF LAW
   21
   22      After consideration of the parties’ trial briefs, the Court makes the following
   23      conclusions of law:
   24 31. Any conclusion under this category that is a finding of fact is also hereby adopted as
   25        a finding of fact.
   26 32. This case is governed by the Employee Retirement Income Security Act, 29 U.S.C.
   27        Section 1001, et seq. (“ERISA”) because it involves an employee welfare benefit
   28
                                                      7
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 8 of 12 Page ID #:2115




    1       plan within the meaning of that statute.
    2
            A. Ms. Flores is Entitled to Short Term Disability Benefits.
    3
    4 33. In making the above Findings of Fact and the foregoing Conclusions of Law, the
    5     Court employed a “de novo” standard of judicial review, per the parties’ stipulation
    6       (Docket No. 23 at 3:3-5), and conducted an independent and thorough inspection of
    7       the Administrative Record without affording any deference to the plan
    8       administrator’s findings. Silver v. Executive Car Leasing Long-Term Disability Plan,
    9       466 F.3d 727, 728 (9th Cir. 2006).
   10 34. As required on a de novo review, the Court freshly evaluated whether Ms. Flores is
   11     disabled within the terms of the Policies and decided which parties’ conflicting
   12       evidence is more likely to be true. Kearney v. Standard Ins. Co., 175 F.3d 1084, 1095
   13       (9th Cir. 1999) (en banc). In this case, LINA’s reasons for denying Ms. Flores’ claim
   14       were based on “paper reviews” of her medical records by nurse reviewers. The Court
   15       finds the opinion of Ms. Flores’ attending physicians more reliable and credible than
   16       the opinion of the nurse reviewers who only conducted paper reviews of her medical
   17       records.
   18 35. On de novo review, the Court finds that LINA issued an improper denial, and the
   19     weight of the evidence supports a finding of disability under the STD Policy. Ms.
   20       Flores and her attending physicians demonstrated that she is unable to perform the
   21       material duties necessary to pursue her own usual occupation in the usual and
   22       customary way. She is therefore entitled to benefits under the STD Policy.
   23 36. LINA’s decision to deny Ms. Flores’ claim for STD benefits was incorrect because
   24     LINA selectively reviewed Ms. Flores’ medical records by improperly relying on less
   25       credible “paper reviews” by nurse consultants (see, e.g., Montour v. Hartford Life &
   26       Acc. Ins. Co., 588 F.3d 623, 635-636 (9th Cir. 2009), when other more qualified
   27       attending physicians, including a board-certified medical doctor who had treated Ms.
   28
                                                       8
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 9 of 12 Page ID #:2116




    1       Flores regularly for years, each repeatedly concluded she was disabled based on their
    2       examination findings of and discussions with Ms. Flores.
    3
            B. Ms. Flores’ Failure to Provide Proof of Loss Defeats Her Claim for Long
    4
               Term Disability Benefits.
    5
    6 37. Plaintiff is not entitled to LTD benefits because she failed to comply with the LTD
    7       Policy’s Proof of Loss provision.

    8 38. The LTD Policy contains an unambiguous requirement to provide timely proof of
    9       loss. AR 1170. Plaintiff concedes that she did not comply with its provisions.

   10       Plaintiff Kayle Flores’ Responding Trial Brief (Dkt. 47) at 15.

   11 39. The Ninth Circuit has recognized that compliance with an unambiguous proof of loss
   12       provision is a condition precedent to payment of benefits. See Cisneros v. Unum Life.

   13       Ins. Co. of Am., 134 F.3d 939 (9th Cir. 1998). In Cisneros, the policy provided that

   14       proof “may not be given” after one year and 180 days; another section provided that

   15       benefits would be paid “when the company receives proof.” Id. at 943. The Ninth

   16       Circuit found this language to “logically and unambiguously establish that, under the

   17       [p]olicy, timely submission of proof [wa]s a condition precedent to payment of

   18       benefits.” Id.

   19 40. LINA has also been prejudiced by Plaintiff’s failure to comply with the proof of loss
   20       requirement. The notice-prejudice rule prevents an insurance company from avoiding

   21       liability on the basis of untimely notice or submission of proof unless the company

   22       proves it has been substantially prejudiced by the delay. Cisneros, 134 F.3d at 944.

   23 41. “To establish prejudice, the ‘insurer must show it lost something that would have
   24       changed the handling of the underlying claim.’” Lat v. Farmers New World Life Ins.

   25       Co., 239 Cal. Rptr. 3d 796, 801 (Cal. App. 2018), as modified on denial of reh’g

   26       (Nov. 15, 2018) (citations omitted). Here, LINA has been prejudiced in multiple

   27       respects. Plaintiff’s failure to provide notice and proof of loss impaired LINA’s

   28
                                                    9
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 10 of 12 Page ID #:2117




     1        ability to investigate her LTD claim. Indeed, LINA has not received an opportunity
     2        to evaluate her LTD claim. When LINA attempted to evaluate Plaintiff’s claim, her
     3        counsel declined and stated that Plaintiff would pursue benefits through litigation.
     4        Rucker Decl., Exs. 1 and 2.2. This impeded and prejudiced LINA’s evaluation of
     5        Plaintiff’s claim. LINA also had a contractual right to have a claimant physically
     6        examined in order to evaluate the claimant’s physical condition. AR 1171. LINA lost
     7        that right entirely due to Plaintiff’s refusal to submit a claim. Similarly, LINA has not
     8        been able to investigate whether Plaintiff submitted other disability claims, such as to
     9        the Social Security Administration (“SSA”), or to assess whether those claims have
    10        been denied based on a reason material to LINA’s disability analysis.
    11 42. In limited circumstances, the Ninth Circuit recognizes a futility exception to the
    12        requirement that an ERISA plaintiff exhaust her administrative remedies prior to
    13        filing a claim in federal court. Amato v. Bernard, 618 F.2d 559, 566-68 (9th Cir.
    14        1980). For this narrow exception to apply, a plaintiff must establish why the
    15        administrative process would have been futile. See Perkins v. Prudential Ins. Co. of
    16        Am., 417 F. Supp. 2d 1149, 1153 (C.D. Cal. 2006) (holding that resorting to
    17        administrative remedies would have been futile where administrator failed to respond
    18        to claimant’s appeal request prior to litigation and “consistently refused to pay
    19        [claimant’s] benefits until sued”); see also Goodes v. Pac. Gas & Elec. Co., No. C
    20        12-1667, 2012 WL 4944090, at *3 (N.D. Cal. Oct. 17, 2012) (denying motion to
    21        dismiss on exhaustion grounds where the plaintiffs alleged that they submitted “
    22        ‘hundreds’ of letters regarding the benefits determination, that the available Claims
    23        and Appeals Procedure ‘was never followed,’ ” and that the defendants “promised a
    24        review that apparently never came”).
    25 43. Bare assertions of futility or unsupported allegations will not sustain the futility
    26        exception. Grenell v. UPS Health & Welfare Package, 390 F. Supp. 2d 932, 935
    27        (C.D. Cal. 2005) (“[U]nsupported allegations of futility will not sustain the futility
    28
                                                      10
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 11 of 12 Page ID #:2118




     1       exception to the exhaustion requirement.”).
     2 44. In Grenell, the court rejected conclusory allegations that “all [claimant’s] further
     3       efforts would have been futile” and “any attempt by [claimant] to file further appeals,
     4       or to perfect additional or new claims would have met with the same result.” Id.
     5       Similar to the claimant in Grenell, Plaintiff offers no reason for her failure to open a
     6       LTD claim. Instead, Plaintiff argues that she was not obligated to pursue a LTD
     7       claim because the claim would have been futile. However, Plaintiff has failed to
     8       show why the administrative review procedure would be futile. Plaintiff cannot
     9       merely assert that her claim would have met the same result. Such assertion is
    10       insufficient to trigger the exception.
    11 45. In addition, LINA’s adverse decision on Plaintiff’s STD claim was made on a
    12       different insurance policy from Plaintiff’s LTD claim, with a different insuring
    13       agreement, a different definition of disability, and under a contract that provided
    14       distinct benefits for a different period of time.
    15 46. Because Plaintiff never made a claim under the LTD Policy, LINA did not have an
    16       opportunity to conduct a vocational review, secure updated medical records, evaluate
    17       potential offsets, or determine whether Plaintiff is receiving income from another
    18       source, which may be indicative of an ability to work. Thus, critical issues remain
    19       uninvestigated because LINA was unable to investigate Plaintiff’s LTD claim.
    20 47. The policy goals of the exhaustion requirement such as “the reduction of frivolous
    21       litigation, the promotion of consistent treatment of claims, the provision of a
    22       nonadversarial method of claims settlement, the minimization of costs of claim
    23       settlement and a proper reliance on administrative expertise,” Diaz v. United Agr.
    24       Emp. Welfare Ben. Plan & Tr., 50 F.3d 1478, 1483 (9th Cir. 1995), are also better
    25       served by requiring exhaustion given the facts of this case. Allowing Plaintiff to
    26       pursue an LTD claim in this forum, without using the administrative process, would
    27       require the Court to make a decision on an incomplete record. Accordingly, the Court
    28
                                                      11
Case 8:20-cv-00897-DOC-JDE Document 56 Filed 07/29/21 Page 12 of 12 Page ID #:2119




     1        determines that the futility exception does not apply.
     2 48. Finally, the LTD Policy’s Successive Disability provision does not provide a basis
     3        for awarding LTD benefits in this case.
     4 49. The Successive Disability provision requires that Plaintiff actually received benefits
     5        in 2017. AR 1166. Plaintiff did not receive benefits in 2017 due to Plaintiff’s
     6        withdrawal of her LTD claim. As a result, the terms of the successive disability
     7        provision are not met, and this provision does not provide a basis for an award of
     8        LTD benefits.
     9
    10 IV.     CONCLUSION
    11         After considering the parties’ arguments, trial briefs, response briefs, and
    12 supplemental briefs, for the reasons explained above and based on the totality of the
    13 evidence in the Administrative Record, the Court holds that Plaintiff is disabled under the
    14 terms of the short-term disability policy. However, Plaintiff has failed to prove by a
    15 preponderance of the evidence that she is entitled to benefits under the long-term disability
    16 policy. Accordingly, this Court awards Ms. Flores benefits through the “own occupation”
    17 period and remands the case back to LINA for further evaluation regarding whether she
    18 was disabled under the “any occupation” standard for long term disability claims.
    19
    20
    21 DATED: July 29, 2021                                _________________________________
                                                           DAVID O. CARTER
    22
                                                           UNITED STATES DISTRICT JUDGE
    23
    24
    25
    26
    27
    28
                                                      12
